By the Court.

McDonald, J.
delivering the opinion.
This record presents but a single question, viz: Is the attestation of a mortgage of land by a Clerk of the Superior Court of a county other than the county in which the land lies, and in which it must be recorded sufficient to admit it to record without other proof. The object of the acts giving authority to the Clerks of the several Superior Courts of this *408State to attest or take the probate of deeds, bills of sale or other conveyances of real or personal property, so as to admit them to record, was no doubt, the accommodation ©f persons wishing to execute or prove deeds, for the purpose of putting them on record. It was not always convenient to find a magistrate or other judicial officer, before whom the deed could be proven, or the conveyance attested, and the clerk in whose office the law required it to be recorded was always at hand, and we have no doubt that such probate or attestation can be made before the clerk alone, whose duty it is, to record the deed, if there had been no other act than that of January, 1850. Cobb 181. But the Act of the 14th February afterwards, is pretty plain on this subject. It declares that the clerks of the Superior Courts shall administer to any witness or witnesses to a deed, conveyance, or other paper entrusted for record, &c. Cobb 180. By the Act of 1854, a deed may be attested, so as to be admitted to record, by two witnesses, one of whom shall be the Ordinary, Clerk of the Inferior Court, Sheriff, deputy Sheriff, &c. &c., of the county in which the instrument is executed or acknowledged.
We think that the Clerk of the Superior Court alone, of the county in which a deed is attested, and in which it must be recorded, can, by his official attestation with one or more other witnesses, give it such authority as to admit it to record.
Judgment affirmed.